Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				          DETAILED ACTION
Applicant asserts that a paragraph [0066] of the specification teaches heating of a pressure sensitive adhesive (PSA) at 48oC-60oC in order to help facilitate the application of the PSA and such temperatures are below typical temperature used for a thermally activated adhesive.  Such assertion is found persuasive and thus a constructively restricted claims 67-69 are rejoined.  Thus, now claims 50, 52-56, 60, 63 and 65-69 are examined under merit.  
Applicant’s assertion as to claim 56 under 35 U.S.C. 112(b) is found persuasive and thus the rejection of claim 56 is withdrawn.
The finality of rejection is withdrawn due to new ground of rejection since it recited wrong prior art, Cunningham et al (US 3,141,394).

				DECLARATION
The examiner had stated the following deficiencies in the last office action and applicant failed to provide convincing arguments.
The Ex. I of table 1 of specification uses a thermally activated adhesive falling outside scope of the invention (i.e. pressure sensitive adhesive).  Applicant even states that the thermally activated adhesive is different from the pressure sensitive adhesive oC-60oC which is lower than an activation temperature for the thermally activated adhesive in response to withdrawn claims 67-69.
The adhesive A of Ex. II of table 1 of specification is not defined and thus the examiner cannot comment on it.
The instant examples do not teach a particular first and/or second polymeric layer(s) and ratios thereof or a thickness ratio between an adhesive layer and a first polymeric layer and thus applicant failed to show any unexpected result falling within scope of the claims.
Again, as to an average frost time to frost of the para. [0018] of Rule 1.132 Declaration, the Declaration does not teach a particular pressure sensitive adhesive, first polymeric layer, second polymeric layer(s) and ratios thereof or a thickness ratio between an adhesive layer and a first polymeric layer. Thus, the examiner cannot ascertain the statement.
Furthermore, the instantly recited anti-fog complex would be a general/subjective description which would have little probative value since the anti-fogging/fogging would be dependent not only on various parameters including % relative humidity and a temperature but also a time for the fogging which are neither defined in specification nor recited in the claims

                                              REJECTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



	Claims 63, 65 and 69 are rejected under 35 U.S.C. 103 as being unpatentable over Borowiec et al (US 2008/0187728 A1).
Borowiec et al were discussed in detail in previous office actions.
In sum, Borowiec et al teach a multi-layer anti-frost film comprising a polyurethane film in abstract, in [0038-0039] and in Fig. 1 in which use of an adhesive layer (i.e. 140) is taught. Borowiec et al teach that the adhesive is an acrylic adhesive which is repositionable in [0058] which would imply that it is a pressure sensitive adhesive as further evidenced by [0039] in which acrylic pressure sensitive adhesives taught.  The Fig. 1 teaches anti-frost layer 120/substantially transparent film
130/adhesive layer 140 and various substrates including polymers for the substantially transparent film are further taught in [0043].  Example 1 teaches an anti-frost assembly comprising a polycarbonate film coated with polyurethane anti-frost layer and thus the anti-frost assembly with the pressure sensitive adhesive as shown in the Fig. 1 would make the instant anti-fog complex obvious.
 Borowiec et al teach various applications including bathroom mirrors in [0018].
The bathroom mirrors and automobile mirrors inherently comprising a reflective substrate having adhesive layer 140/substantially transparent polycarbonate film
130/anti-frost polyurethane layer 120 thereon would meet the recited structure of layers.
	Utilization of the recited temperatures of 48oC-60oC claims 69 would have little probative value for the claimed mirror apparatus having bonded various layers since the In re Brown, 459 F2d 531, 173 USPQ 685 (CCPA 1972) and In re Thorpe, 777 F2d 695, 697, 227 USPQ 964 (Fed. Cir. 1985).  MPEP 2113.
	Thus, it would have been obvious to one skilled in the art (before the effective filing date of invention to obtain the bathroom mirrors comprising the reflective substrate having the pressure sensitive adhesive layer 140/substantially transparent film 130/ (polyurethane) anti frost layer 120 in Borowiec et al since Borowiec et al teach such modifications absent showing otherwise.
	See In re Mills, 477 F2d 649, 176 USPQ 196 (CCPA 1972), In re Lamberti, 545
F.2d 747, 750 (CCPA 1976); Reference must be considered for all that it discloses and must not be limited to preferred embodiments or working examples. MPEP 2123.

	Applicant asserts that the instant [0072-0073] teaches basically migrating elements between a first polymeric layer and a second polymeric layer.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., migrating elements) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Applicant continues to assert that Borowiec et al teach a mask layer on the outermost surface in examples 1, 3 and 4, but the examiner had stated “example 2 does not utilize the mask layer and thus the assertion would lack probative value.”

Claim 66 is rejected under 35 U.S.C. 103 as being unpatentable over Borowiec et al (US 2008/0187728 A1) as applied to claims 63, 65 and 69 above, and further in view of Goldman (US 3,405,025) or Richard (US 2006/0087755 A1).
The instant claim 66 further recites polymethyl methacrylate as the first polymeric layer over Borowiec et al.
Borowiec et al further teach that a substantially transparent film includes an acrylic in [0035] and the acrylic would encompass the polymethyl methacrylate.
Goldman teaches various transparent plastics including polymethyl methacrylate at col. 5, lines 60-62.
Richard teaches layered optical components including mirrors in [0003] and polymers having a high optical clarity including polymethyl methacrylate in [0031].
Thus, it would have been obvious to one skilled in the art before the effective filing date of invention to obtain the bathroom mirrors comprising the reflective substrate having the pressure sensitive adhesive layer 140/substantially transparent film 130/anti- frost layer 120 in Borowiec et al since Borowiec et al teach such modifications, and further to utilize the art well known transparent plastics such as polymethyl methacrylate  Richard as the substantially transparent polymer film taught by Borowiec et al since Borowiec et al further teach that the substantially transparent film includes an acrylic in [0035] encompassing the polymethyl methacrylate of Goldman and Richard absent showing otherwise.
Selection of a known material based on its suitability for its intended use is prima facie obvious, see Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945). The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results. KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).	
Applicant further asserts that Borowiec et al fail to exemplify use of an acrylic film layer although Borowiec et al further teach that the substantially transparent film including an acrylic in [0035].  See In re Mills, 477 F2d 649, 176 USPQ 196 (CCPA 1972), In re Lamberti, 545 F.2d 747, 750 (CCPA 1976); Reference must be considered for all that it discloses and must not be limited to preferred embodiments or working examples. MPEP 2123.

	Claims 50, 52-56, 60, 62, 63, 65 and 67-69 are rejected under 35 U.S.C. 103 as being unpatentable over Borowiec et al (US 2008/0187728 A1) in view of English abstract of KR 20000052022A (Aug. 16, 2000) and Yamamoto et al (US 7,318,960).
Rejection is maintained for reasons of the record with the following responses.
As to rejoined claims 67-69, the recited temperature for an application/coating would have little probative value for the claimed mirror apparatus having bonded various layers since the PSA layer of the mirror apparatus would be expected to be cooled (to a In re Brown, 459 F2d 531, 173 USPQ 685 (CCPA 1972) and In re Thorpe, 777 F2d 695, 697, 227 USPQ 964 (Fed. Cir. 1985).  MPEP 2113.
Applicant continues to assert that Borowiec et al teach a mask layer on the outermost surface in examples 1, 3 and 4, but the examiner had stated “example 2 does not utilize the mask layer and thus the assertion would lack probative value.”
Applicant asserts that the recited “optically clear” of claim 50 and 60 would have probative value.  But, the instant paragraph [0017] teaches ““optically clear” refers to materials having an optical transmission of at least about 90%”.  Bathroom mirrors taught by Borowiec et al in [0018] would be expected to have such optical transmission of at least about 90% since a bathroom mirror having a lower% of the optical transmission would be expected to yield somewhat distorted image which would not be suitable as a mirror.
Applicant asserts that average haze % of 0.62, 1.09 and 0.66 taught in table III of Borowiec et al are obtained by further utilization mask materials, but, the instant paragraph [0017] further teaches ““optically clear” refers to materials having a haze value of below about 5%”.  The examiner had stated “example 2 does not utilize the mask layer and thus applicant failed to show that the example 2 or example 3 without the mask would have a higher % haze.
As to arguments based on the Declaration, see the deficiencies discussed at above pages 2-3 and applicant failed to address such deficiencies.

 
	Claim 66 is rejected under 35 U.S.C. 103 as being unpatentable over Borowiec et al (US 2008/0187728 A1) in view of English abstract of KR 20000052022A (Aug. 16, 2000) and Yamamoto et al (US 7,318,960) as applied to claims 50, 52-56, 60, 62, 63, 65 and 67-69 above, and further in view of Goldman (US 3,405,025) or Richard (US 2006/0087755 A1).
	The instant claim 66 further recites polymethyl methacrylate as the first polymeric layer.
Borowiec et al further teach that a substantially transparent film includes an acrylic in [0035] and the acrylic would encompass the polymethyl methacrylate.
Goldman teaches various transparent plastics including polymethyl methacrylate at col. 5, lines 60-62.
Richard teaches layered optical components including mirrors in [0003] and polymers having a high optical clarity including polymethyl methacrylate in [0031].
Thus, it would have been obvious to one skilled in the art before the effective filing date of invention to obtain the bathroom mirrors comprising the reflective substrate having the pressure sensitive adhesive layer 140/substantially transparent film 130/anti- frost layer 120 in Borowiec et al with various thickness taught by KR and Yamamoto et al (English abstract of KR teaches a transparent adhesive coating having a thickness of  taught by Goldman or Richard as the substantially transparent polymer film taught by Borowiec et al since Borowiec et al further teach that the substantially transparent film includes an acrylic in [0035] encompassing the polymethyl methacrylate of Goldman and Richard absent showing otherwise.
Selection of a known material based on its suitability for its intended use is prima facie obvious, see Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945). The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results. KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE H YOON whose telephone number is (571)272-1128. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





THY/Feb. 4, 2022                                                         /TAE H YOON/                                                                                      Primary Examiner, Art Unit 1762